Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed October 13, 2009.
 
            
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00824-CV
____________
 
IN RE ARCADIO D. RODRIGUEZ, Relator
 
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On September 25, 2009, Relator, Arcadio D. Rodriguez, filed a
petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.1.  In his petition,
relator asks this court to compel the Honorable Russ Ridgway, judge of the
Small Claims Court Harris County Precinct 5, to vacate his orders of October
27, 2008, and July 31, 2009.
            This Court’s mandamus jurisdiction is governed by section
22.221 of the Texas Government Code.  Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to: (1) writs against a district
court judge or county court judge in the court of appeals’ district, and (2)
all writs necessary to enforce the jurisdiction of the court of appeals.  Tex.
Gov’t Code Ann. § 22.221 (Vernon 2004).  This court does not have jurisdiction
to issue writ of mandamus against a small claims court judge.  See Tex.
Gov’t Code Ann. § 22.221(a), (b) (Vernon 2004).  Neither does the court have
jurisdiction over appeals originally filed in small claims court.  See
Sultan v. Mathew, 178 S.W.3d 747, 748 (Tex. 2005).  Therefore, jurisdiction
does not lie for enforcement of this court’s jurisdiction.
            Accordingly, the petition for writ of mandamus is ordered
dismissed.




                                                            PER
CURIAM
 
Panel
consists of Justices Yates, Frost, and Brown.